DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1 line 11, the phrase “the other side” has been changed to ---another side---.
In claim 1 line 19, the phrase “a first engaging member is passed through the each of the through holes” has been changed to ---first engaging members are passed through each of the through holes---.
In claim 1 line 27, the phrase “a rope outlet board, and the rope outlet board having a horizontal rope management slot formed thereon and a through hole formed at four corners of the rope outlet board separately, and the rope outlet board being set on the set of first and second support frames and not locked to the front of the cross plate, such that the through holes at the four corners of the rope outlet board are aligned precisely with the engaging holes of the set of first and second support frames respectively, and then second engaging members are passed through the second through holes, and locked with the engaging holes” has been changed to ---a rope outlet board, and the rope outlet board having a horizontal rope management slot formed thereon and a second through hole formed at four corners of the rope outlet board separately, and the rope outlet board being set on the set of first and second support frames and not locked to the front of the cross plate, such that the second through holes at the four corners of the rope outlet board are aligned precisely with second engaging holes of the set of first and second support frames respectively, and then second engaging members are passed through the second through holes, and locked with the second engaging holes---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654